UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
SEPZ:, 2010

ANT@NTO COLBERT’ ) c\erk, u.s. oismcc and

plaintiff j Bankmptcy C°"'ts
v_ j Civil Action No.

R STREET sroRAGE, j [@ / l (O&&

Defendant. j
MEMoRANDUM oPINIoN

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

According to plaintiff, staff at R Street Storage have harassed, insulted and discriminated
against him, and after cancellation of his lease, assassinated plaintiffs character, apparently by
producing photographs of plaintiff resting in his storage unit. He demands damages of $50,000.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § l33l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Plaintiff neither establishes
federal question jurisdiction by stating a claim under the Constitution, laws or treaties of the
United States, nor establishes that diversity jurisdiction by alleging the parties’ citizenship in

different states where the amount in controversy exceeds $75,000.

The Court will dismiss the complaint without prejudice for lack of subject matter

j urisdiction. An Order consistent with this Memorandum Opinion is issued separately.

Unit§ Ztates District Judg\e'

Date: w 3)) 7,0/0